Citation Nr: 0009737	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for panic attacks with 
agoraphobia as secondary to service-connected sinus 
bradycardia with premature ventricular contractions.

2.  Entitlement to an increased evaluation for service-
connected sinus bradycardia with premature ventricular 
contractions, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In a rating decision issued in May 1996, the RO 
denied entitlement to service connection for agoraphobia with 
panic attacks as secondary to the service-connected sinus 
bradycardia with PVCs.  By a rating decision issued in 
November 1998, with notification to the veteran thereafter in 
December 1998, an evaluation in excess of 10 percent for 
sinus bradycardia with PVCs was denied.  The veteran 
disagreed with, and timely appealed, the denial of these 
claims.

The veteran's claim for an increased evaluation for service-
connected sinus bradycardia with premature ventricular 
contractions, currently evaluated as 10 percent disabling, is 
addressed in the REMAND appended to this decision.


FINDING OF FACT

The medical evidence establishes that the veteran developed 
panic attacks with agoraphobia secondary to and as a result 
of service-connected sinus bradycardia with premature 
ventricular contractions.  


CONCLUSION OF LAW

The veteran incurred panic attacks with agoraphobia secondary 
to and as a result of service-connected sinus bradycardia 
with premature ventricular contractions.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.310(b).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that anxiety associated with his 
service-connected cardiovascular disability, sinus 
bradycardia with premature ventricular contractions, 
particularly his fear of sudden death during an episode of 
arrhythmia, triggered development of panic attacks with 
agoraphobia, and that he is therefore entitled to service 
connection for those panic attacks.  

By a statement dated in October 1996, the veteran's private 
treating cardiologist stated that the veteran was being 
treated for cardiac arrhythmia which "brought the onset" of 
stress and anxiety attacks and stress-induced vertigo.

A January 1997 SSA decision of record references an 
examination conducted in November 1996 for SSA purposes.  The 
decision reflects that the examiner concluded that the 
veteran had a generalized anxiety disorder.  The SSA decision 
does not reference any opinion by the examiner as to the 
etiology or onset of the disorder.

The examiner who conducted VA examination in December 1997 
noted the veteran's reports of syncope, lightheadedness, 
dizziness, and anxiety attacks.  The examiner reviewed the 
veteran's June 1996 electrocardiogram (EKG), which showed 
normal sinus rhythm without PVCs, and unremarkable 
echocardiogram conducted in March 1997, and the report of 
Holter monitor examination conducted in 1996 which showed 
bigeminy and premature ventricular contractions (PVCs).  The 
examiner concluded that the veteran had a history of 
bradyarrhythmia, probably secondary to sick sinus syndrome, 
dizzy spells, probably secondary to bradyarrhythmia, and a 
history of episodes of syncope.  The examiner noted that 
"cardiac arrhythmia may cause anxiety attack," but did not 
state whether such a relationship was present in a the 
veteran's case.  In a February 1998 addendum to that report, 
the examiner concluded that the veteran's chronic depression 
was "possible secondary" to his cardiac problem.  

On VA examination conducted in October 1998, the veteran 
reported a long history of having had panic attacks, 
described as palpitations, pressure on the chest, shortness 
of breath, perspiration, dizziness, and fainting spells.  He 
reported that these attacks occurred mostly during exertion 
and after physical exertion.  He reported no episodes while 
driving, and continued to drive a motor vehicle.  The October 
1998 EKG shows normal sinus rhythm with premature ventricular 
complexes at times.  There were no other abnormalities.  The 
examiner concluded that the veteran had PVCs with cardiac 
arrhythmia, palpitations, and near-syncope.  The examiner 
noted that the veteran had a well-established diagnosis of 
panic attacks.

On examination conducted in September 1998, the examiner who 
conducted neurological testing concluded that the veteran did 
not have a current neuropsychological disorder as a result of 
a head injury in service.  The examiner noted that the 
veteran had a diagnosis of panic disorder with agoraphobia, 
but did not comment on the etiology of that disorder.  

A statement dated in April 1999 from the veteran's treating 
VA psychiatrist, who indicated that the veteran had been 
under psychiatric care since 1995, provided an opinion that 
when bradycardia with PVCs increased in severity, this caused 
the veteran to have panic attacks, anxiety, depression, and 
agoraphobia.  .

Service connection is warranted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  Certain diseases defined by statute or regulation as 
chronic may be presumed service connected if the disease 
manifested to the required degree within an applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  This regulation 
has been interpreted to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The preponderance of the medical opinions of record, both VA 
and private, establish that the veteran currently has a 
psychaitric disability, characterized as panic attacks with 
agoraphobia, and further establishes that this disoder is 
secondary to service-connected sinus bradycardia PVCs.  As 
the evidence establishes that the veteran has this disorder 
secondary to his service-connected cardiovascular disability, 
service connection for panic attacks with agoraphobia is 
warranted.  

 
ORDER

Entitlement to service connection for panic attacks with 
agoraphobia as secondary to service-connected sinus 
bradycardia with premature ventricular contractions is 
granted, subject to laws and regulations governing the 
effective dates of monetary awards.


REMAND

Historically, service connection for a heart condition, 
characterized as bradycardia with premature ventricular 
contractions, was granted by a rating decision issued in July 
1970, and a noncompensable evaluation was assigned.  In a 
June 1995 rating decision, that evaluation was increased to 
10 percent.  The veteran submitted additional medical 
evidence as to the severity of his cardiovascular disability 
in October 1996, and his claim for an increased evaluation 
has remained open since that time.  The veteran's service-
connected disability has been evaluated under 38 U.S.C.A. 
§ 3.104, Diagnostic Code 7015, the criteria for evaluating 
auriculoventricular block, which the RO determined was the 
most closely related condition based on anatomical location 
and symptomatology.  

During the pendency of this appeal, VA issued new regulations 
for evaluating disability due to cardiovascular disorders.  
62 Fed. Reg. 65,207-65,224 (December 1997).  The new criteria 
became effective as of January 12, 1998.  Diagnostic Code 
7015 now provides a 10 percent rating for auriculoventricular 
block when a workload of greater than 7 METs (metabolic 
equivalents at which cardiac symptoms develop), but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication or a 
pacemaker is required, and a 30 percent rating when a 
workload of greater than 5 METs, but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, syncope or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 
4.104, Diagnostic Code 7015 (effective as of January 12, 
1998).  

The veteran was afforded VA examination in October 1998, and 
was informed of the new rating criteria in an April 1999 
statement of the case.  Unfortunately, the October 1998 VA 
examination did not fully address the nature and severity of 
the veteran's heart disease in such a way that would allow 
the Board to consider an increased rating under the revised 
VA regulations.  For example, the examination does not 
adequately address the metabolic equivalents at which cardiac 
symptoms develop or address whether there was evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  

In order to afford the veteran his due process rights and 
extend to him every possible and just consideration, the 
Board has determined that the veteran is due an examination 
inclusive of more detail and information with respect to the 
veteran's current symptoms and arrhythmia in light of the 
criteria for evaluation specified in the applicable 
regulations.  

The Board regrets any delay occasioned by its action in this 
case.  However, in order to extend to the veteran every 
equitable consideration, clarification of the veteran's 
current disability is required.  Accordingly, in view of the 
foregoing, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his heart 
disability from October 1996, and, after 
securing the necessary releases, the RO 
should obtain any records from that time 
to the present which are not already 
associated with the claim folders.

2.  The RO should schedule a VA 
examination by a cardiologist to 
determine the current severity of the 
veteran's service-connected heart 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  Specifically, 
the RO should ask that the cardiologist 
review the veteran's history of cardiac 
arrhythmia, and should report whether or 
not workloads of greater than 5 METs, but 
not greater than 7 METs, is accompanied 
by such symptoms as dyspnea, fatigue, 
angina, dizziness, or syncope.  Also, the 
examiner should explore whether there is 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or x- ray study.  

3.  The RO should then review the 
veteran's claim to determine whether all 
necessary development has been completed 
and whether the examination report is 
complete and addresses the current 
criteria.  

4.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for service-connected sinus 
bradycardia with premature ventricular 
contractions.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Adequate response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

